 



Exhibit 10.3
AMENDMENT NO. 2
TO
AMENDED AND RESTATED RIGHTS AGREEMENT
     This AMENDMENT NO. 1 TO AMENDED AND RESTATED RIGHTS AGREEMENT (this
“Amendment”), dated as of March 29, 2006, is made and entered into by and
between Metretek Technologies, Inc., a Delaware corporation (the “Company”), and
Computershare Trust Company (f.k.a. ComputerShare Investor Services, LLC) (the
“Rights Agent”).
Recitals:
     WHEREAS, the Company and the Rights Agent have previously entered into that
certain Rights Agreement, originally dated as of December 2, 1991, amended and
restated as of November 30, 2001, and further amended on April 22, 2004 (as
amended and restated, the “Rights Agreement”); and
     WHEREAS, the Board of Directors of the Company has authorized and approved
a Securities Purchase Agreement (the “2006 Purchase Agreement”) by and among the
Company and certain investors (the “2006 Private Placement Investors”),
providing for, among other things, the offering, sale and issuance by the
Company of shares of the Company’s Common Stock, par value $.01 per share
(“Common Shares”), and the offer and sale by certain officers and directors as
selling stockholders of Common Shares to the 2006 Private Placement
Investors(the “2006 Private Placement”); and
     WHEREAS, the Board of Directors of the Company has determined that the 2006
Purchase Agreement, and the transactions contemplated thereby, are advisable and
in the best interests of the Company and its stockholders; and
     WHEREAS, the willingness of the 2006 Private Placement Investors to enter
into the 2006 Purchase Agreement is conditioned upon, among other things, the
amendment of the Rights Agreement on the terms set forth herein; and
     WHEREAS, no “Distribution Date”, “Shares Acquisition Date”, “Redemption
Date” or “Final Expiration Date” (as such terms are defined in the Rights
Agreement) has occurred; and
     WHEREAS, Section 27 of the Rights Agreement provides that, among other
things, subject to the restrictions set forth in such Section, the Company may,
by resolution adopted by its Board of Directors, supplement or amend any
provisions of the Rights Agreement without the approval of any holders of
certificates representing rights under the Rights Agreement and, in the event of
such amendment, the Company shall, and the Rights Agent shall, if the Company so
directs, sign a writing evidencing any such supplement or amendment; and
     WHEREAS, the Board of Directors of the Company has adopted a resolution
determining that the amendment of the Rights Agreement on the terms set forth
herein is advisable and in the best interests of the Company and its
stockholders;

 



--------------------------------------------------------------------------------



 



Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in the Rights Agreement and in this Amendment, the parties hereto
agree as follows:
     1. Amendments to Section 1.
          1.1 Section 1(a) of the Rights Agreement is hereby amended by adding
to the end thereof the following:
“In addition, notwithstanding anything to the contrary contained herein, neither
a 2006 Private Placement Investor nor any of its Affiliates or Associates shall
be, become or be deemed to be an “Acquiring Person” (and no Shares Acquisition
Date shall occur) solely as a result of the execution and delivery of the 2006
Private Placement Documents (or any amendment thereto in accordance with the
terms thereof), or any actions taken by any of the 2006 Private Placement
Investors pursuant to the terms of any of the 2006 Private Placement Documents,
or the consummation of the transactions contemplated by the 2006 Private
Placement Documents, or the announcement or commencement thereof, including,
without limitation, the acquisition by any of the 2006 Private Placement
Investors of any Common Shares pursuant to the 2006 Private Placement Documents.
          1.2 Section 1(jj) of the Rights Agreement is hereby amended by adding
the following to the end thereof:
“In addition, notwithstanding anything to the contrary contained herein, no
Shares Acquisition Date shall occur solely as a result of the execution and
delivery of the 2006 Private Placement Documents (or any amendments thereto in
accordance with the terms thereof), or any actions taken by any of the 2006
Private Placement Investors pursuant to the terms of any of the 2006 Private
Placement Documents or the consummation of the transactions contemplated by the
2006 Private Placement Documents or the announcement or commencement thereof,
including, without limitation, the acquisition by any of the 2006 Private
Placement Investors of any Common Shares pursuant to the 2006 Private Placement
Documents.”
          1.3 Section 1 of the Rights Agreement is hereby further amended by
addition to the end thereof the following definitions:
“(ww) ‘2006 Private Placement Documents’ shall mean (i) the Securities Purchase
Agreement, dated as of March 29, 2006 (the “2006 Purchase Agreement”), by and
among the Company and the 2006 Private Placement Investors, and (ii) any other
agreement or instrument executed by the Company and the 2006 Private Placement
Investors in connection with the foregoing, as each of the foregoing may be
amended from time to time in accordance with the respective terms thereof.”
(xx) ‘2006 Private Placement Investors’ shall mean each Person that is or
becomes a party to the 2006 Purchase Agreement as a purchaser of Common Shares
from the Company.”

2



--------------------------------------------------------------------------------



 



     2. Amendment to Section 3(a). Section 3(a) of the Rights Agreement is
hereby amended by adding to the end thereof the following:
“In addition, notwithstanding anything to the contrary contained herein, no
Distribution Date shall be deemed to have occurred solely as a result of the
2006 Private Placement Documents (or any amendments thereto in accordance with
the terms thereof), or any actions taken by any of the 2006 Private Placement
Investors pursuant to the terms of any of the 2006 Private Placement Documents,
or the consummation of the transactions contemplated by the 2006 Private
Placement Documents, or the announcement or commencement thereof, including,
without limitation, the acquisition by any of the 2006 Private Placement
Investors of any Common Shares pursuant to the 2006 Private Placement
Documents.”
     3. Amendment to Section 11. Section 11 of the Rights Agreement is hereby
amended by adding to the end thereof the following:
“(s) Notwithstanding anything to the contrary contained herein, the provisions
of this Section 11 shall not apply to or be triggered by the execution and
delivery of the of the 2006 Private Placement Documents (or any amendments
thereto in accordance with the terms thereof), or any actions taken by any of
the 2006 Private Placement Investors pursuant to the terms of any of the 2006
Private Placement Documents, or the consummation of the transactions
contemplated by the 2006 Private Placement Documents, or the announcement or
commencement thereof, including, without limitation, the acquisition by any of
the 2006 Private Placement Investors of any Common Shares pursuant to the 2006
Private Placement Documents.”
     4. Amendment to Section 13. Section 13 of the Rights Agreement is hereby
amended by adding to the end thereof the following:
     “(h) Notwithstanding anything to the contrary contained herein, the
provisions of this Section 13 shall not apply to or be triggered by the
execution or delivery of the of the 2006 Private Placement Documents (or any
amendments thereto in accordance with the terms thereof), or any actions taken
by any of the 2006 Private Placement Investors pursuant to the terms of any of
the 2006 Private Placement Documents, or the consummation of the transactions
contemplated by the 2006 Private Placement Documents, or the announcement or
commencement thereof, including, without limitation, the acquisition by any of
the 2006 Private Placement Investors of any Common Shares pursuant to the 2006
Private Placement Documents.”
     5. Rights Agent Not Liable. The Rights Agent shall not be liable for or by
reason of any of the statements of fact or recitals contained in this Amendment.
     6. Effectiveness of Amendment. This Amendment shall be effective as of the
date first above written. All references to the Rights Agreement, including the
terms “Agreement,” “hereof,” “herein” and the like set forth in the Rights
Agreement shall, as of and after the date first above

3



--------------------------------------------------------------------------------



 



written, be deemed to be references to the Rights Agreement, as amended prior to
the date hereof, as modified and amended by the terms of this Amendment. Except
as and to the extent specifically modified and amended by the terms of this
Amendment, all terms and conditions of the Rights Agreement, as previously
amended shall remain in full force and effect from and after the date first
above written.
     7. Governing Law. This Amendment shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware.
     8. Captions. Captions of the sections and subsections of this Amendment are
used herein solely for convenience of reference and shall not control or affect
the meaning or construction of any of the provisions of this Amendment.
     9. Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument.
*  *  *  *  *  *  *

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 2 to Amended and Restated Rights
Agreement has been duly executed and delivered on behalf of the parties hereto
by their respective duly authorized officers, effective as of the date first
above written.

                                  METRETEK TECHNOLOGIES, INC.
 
                   
 
          By:   /s/ A. Bradley Gabbard     
 
                   
 
              A. Bradley Gabbard,    
 
              Executive Vice President    
 
                    ATTEST:                  
By:
  /s/ Gary J. Zuiderveen                 
 
                   
 
  Gary J. Zuiderveen, Secretary                
 
                                COMPUTERSHARE TRUST COMPANY, INC.
 
                   
 
          By:        
 
                     
 
          Its:        
 
                   
 
                   
 
          By:        
 
                   
 
                   
 
          Its:        
 
                   
 
                    ATTEST:                
 
                   
By:
                   
 
                   
Its:
                   
 
                   

5